Case: 13-3182     Document: 8    Page: 1    Filed: 12/03/2013




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                SAMUEL EARL TOOTLE, II,
                       Petitioner,

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                        2013-3182
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT4324120819-I-1.
                ______________________

                      ON MOTION
                  ______________________

                        ORDER
    The Department of Veterans Affairs (“DVA”) moves to
reform the caption to designate the Merit Systems Protec-
tion Board (“MSPB”) as the respondent in this petition.
The DVA also moves on behalf of the MSPB for an exten-
sion of time to file the response brief to Samuel Earl
Tootle’s informal brief.
   Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board’s decision con-
Case: 13-3182        Document: 8   Page: 2   Filed: 12/03/2013



2                                             TOOTLE   v. MSPB



cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.
Here, the Board dismissed Tootle’s appeal for lack of
jurisdiction. Thus, the Board is the proper respondent in
this petition for review.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion to designate the MSPB as respondent
is granted. The revised official caption is reflected above.
    (2) The motion for extension of time is granted to the
extent that MSPB’s response brief to Tootle’s informal
brief is due 21 days from the date of this order.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court

s26